DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 December 2020 has been entered.

Claim Status
Claim 1 is amended. Claims 9 and 10 are new. Claims 6-8 are cancelled.
Claims 1-5, 9, and 10 are pending for examination below.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 5 of the Remarks that Oleck teaches a change in the platinum structure, and does not teach or suggest removal of platinum at all.


In response, the Examiner notes that this argument was addressed in the Examiner’s Answer of 22 August 2019, and the Examiner was affirmed, as recited on pages 4-5 of the Decision on Appeal of 03 November 2020. To reiterate, while Oleck does teach a catalyst consisting essentially of platinum, Oleck is not used alone to teach the selective removal of platinum from the catalyst. The combination of Voskoboynikov, which teaches a catalyst comprising platinum and gallium as claimed, as well as the teachings of Oleck of impregnating the catalyst to have an amount approximately equal to the original platinum content, are used together. The teaching of Oleck to add platinum back to the deactivated catalyst in an amount to be approximately equal to the original platinum content shows that platinum is removed from the catalyst when deactivated. One of ordinary skill in the art would reasonably conclude that the removal of platinum from Voskoboynikov would occur in a similar manner as the catalyst of Oleck, because both catalysts comprise platinum and a dehydrogenation function. Also, Voskoboynikov in view of Oleck teaches a similar catalyst comprising platinum and gallium and a similar process comprising dehydrogenation to produce a spent catalyst and rejuvenation of the spent catalyst by impregnation with platinum. Thus, one of ordinary skill in the art would find it obvious that the deactivation of the catalyst would include selective removal of the platinum as claimed, because Voskoboynikov in view of Oleck teaches a similar catalyst which is deactivated in a similar process and rejuvenated in a similar manner, absent any evidence to the contrary.
Applicant argues on page 7 of the Remarks that the property of the improved platinum retention of the reconstituted catalyst is unexpected.
In response, Applicant has provided no evidence that this property is unexpected. As explained in the rejection, Voskoboynikov teaches a similar process of dehydrogenation of an alkane or alkylaromatic stream over a similar catalyst containing similar amounts of platinum and gallium, which produces a similar deactivated catalyst. Further, Oleck teaches a similar process of rejuvenation of a deactivated catalyst which is similar to the catalyst of Voskoboynikov and the claimed catalyst. Thus, one of ordinary skill in the art would reasonably conclude that the process of Voskoboynikov in view of Oleck produces a similar result as the claimed process, namely a catalyst which has improved platinum retention, absent any evidence to the contrary. Applicant has not provided any evidence of unexpected results, and thus the rejection is maintained.
	Applicant further argues on page 7 of the Remarks that the new recitation of the ratio of platinum to gallium of the deactivated catalyst is less than the ratio of platinum to gallium of the fresh catalyst is not taught by Voskoboynikov and Oleck.
In response, the Examiner disagrees. While Voskoboynikov does not explicitly teach the amount of platinum or gallium on the deactivated catalyst, Voskoboynikov clearly teaches the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons with a similar catalyst comprising similar amounts of platinum and gallium as the claimed fresh catalyst, where the catalyst is deactivated. The result of the deactivation is merely a result of the use of the catalyst in the dehydrogenation process. Thus, one of ordinary skill in the art would reasonably conclude that because Voskoboynikov teaches the similar catalyst and process, the result of the process of Voskoboynikov would also be similar, namely that the deactivated catalyst has a lower ratio of platinum to gallium than the fresh catalyst, absent any evidence to the contrary. Applicant has still not provided any evidence to show that the catalyst or dehydrogenation process as claimed is materially different from the catalyst or dehydrogenation process of Voskoboynikov, and thus the rejection is maintained.
	Applicant argues on page 8 of the Remarks that Voskoboynikov is silent with regard to the amount of gallium on the deactivated catalyst, and thus does not teach new claim 9.
In response, the Examiner disagrees, for the same reason as the above argument. While Voskoboynikov does not explicitly teach the amount of gallium on the deactivated catalyst, Voskoboynikov clearly teaches the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons with a similar catalyst comprising similar amounts of platinum and gallium as the claimed fresh catalyst, where the catalyst is deactivated. The result of the deactivation is merely a result of the use of the catalyst in the dehydrogenation process. Thus, one of ordinary skill in the art would reasonably conclude that because Voskoboynikov teaches the similar catalyst and process, the result of the process of Voskoboynikov would also be similar, namely that the deactivated catalyst approximately equal amount of gallium to the fresh catalyst, absent any evidence to the contrary. Applicant has still not provided any evidence to show that the catalyst or dehydrogenation process as claimed is materially different from the catalyst or dehydrogenation process of Voskoboynikov.
	Applicant also argues on page 8 of the Remarks that Voskoboynikov and Oleck do not teach the claimed calcination temperature in new claim 10, citing various portions of each reference as evidence.
In response, the Examiner respectfully disagrees that the cited portions are relevant to claim 10. First, the portion in Voskoboynikov which discusses calcination is referring to calcination of a fresh catalyst. Thus, this is not relevant to the claimed calcination step, which is for the rejuvenated catalyst. Second, the portion cited in Oleck refers to the temperature of the hydrogen treatment. Above that recitation in column 3, lines 14-17, Oleck clearly teaches that the calcination takes place at a range of 400 to 1200°F (204.4 to 649°C), which does overlap the claimed calcination range of 600 to 800°C. Thus, Oleck continues to teach the claimed calcination and renders obvious the claimed range of temperatures for the calcination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 9, the claim recites that the gallium content of the at least partially deactivated catalyst is “approximately equal” to the gallium content of the fresh catalyst. The term “approximately equal” is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, the Examiner will give “approximately equal” the broadest reasonable interpretation, which is that the amount of gallium in the deactivated catalyst is very close to the amount in the fresh catalyst, but not exactly the same, such as within 1% of the amount. Appropriate amendment is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voskoboynikov et al. (US 2003/0191351) in view of Oleck et al. (US 3,140,264).
With regard to claims 1-3 and 5, Voskoboynikov teaches a process for dehydrogenating alkanes or alkylaromatic hydrocarbons comprising a step of:
(2) contacting a gaseous stream of alkanes or alkylaromatic hydrocarbons (paragraph [0039]) with a catalyst in a fluidized bed reactor (paragraph [0038]), where the catalyst eventually becomes deactivated and requires regeneration (paragraph [0050]). Once the catalyst has been regenerated, this is equivalent to the step (2) of contacting in a fluidized bed, an alkane compound or an alkylaromatic compound and a reconstituted dehydrogenation catalyst of instant claim 1. 
Voskoboynikov further teaches that the catalyst comprises gallium (paragraph [0023]) and platinum (paragraph [0017]) on alumina (paragraph [0029]), and that it eventually becomes necessary to regenerate the catalyst (paragraph [0050]). This is equivalent to the step (1) a) of obtaining a dehydrogenation catalyst comprising platinum and gallium on an alumina based support having become at least partially deactivated of instant claim 1. Voskoboynikov does not specifically teach that the at least partially deactivated catalyst has a platinum to gallium ratio that is less than the ratio of platinum to gallium of the fresh dehydrogenation catalyst. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the deactivated catalyst of Voskoboynikov has a ratio of platinum to gallium that is less than a ratio of platinum to gallium of the fresh catalyst, absent any evidence to the contrary. 
Voskoboynikov does not specifically teach reconstitution step after regeneration.
Oleck teaches a method for rejuvenating a spent supported platinum catalyst (column 1, lines 10-11) which has undergone a decrease in dehydrogenation activity (column 2, lines 12-13). Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst comprising platinum with a dehydrogenation function of Voskoboynikov is similar to the catalyst comprising platinum with a dehydrogenation function of Oleck, and thus could be rejuvenated in a similar manner.
Oleck teaches that this method comprises the steps of:
a) removing carbonaceous deposits from the catalyst (regeneration) (column 2, lines 61-64).
b) contacting the catalyst free of carbon deposits with hydrogen (column 3, lines 5-7).
c) impregnating the treated catalyst with a solution of platinum compound (column 2, lines 20-21) which is an impregnating solution (column 3, line 53) consisting of an aqueous solution of chloroplatinic acid (platinum salt and water) (column 3, lines 53-54).
d) drying the impregnated catalyst at a temperature of 240°F (115°C), which is within the range of 50 to 150°C of instant claim 5.
e) calcining the dried catalyst at a temperature of 850°F (454°C), which is within the range of 400 to 1000°C of instant claim 1.
Oleck further teaches that the removing of coke is essential before performing the rejuvenation steps above (column 1, lines 64-67). Oleck also teaches that the platinum containing catalyst gradually loses activity due to deposition of carbon and changes in the platinum structure (selective removal of platinum from the dehydrogenation unit) (column 1, lines 22-25) and replacing deactivated catalyst which has had the platinum level reduced to an ineffective level with fresh catalyst is expensive (column 1, lines 29-39). Oleck then teaches that the method of rejuvenation provides a way to extend the life of the catalyst and thus prolong the usefulness of the catalyst in the reactions (column 1, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of rejuvenation of Oleck after a step of regeneration of the catalyst of Voskoboynikov, because Voskoboynikov and Oleck each teach a dehydrogenation catalyst comprising platinum on a support which is deactivated, and which is regenerated, and Oleck teaches that after regeneration, the rejuvenation steps above provide a catalyst which has additional platinum and thus extends the life of the catalyst (column 1, lines 40-42).
Voskoboynikov further teaches that the fresh catalyst comprises 0.1 to 5 wt% gallium, 0.01 to 5 wt% platinum (which is equivalent to 100 to 50,000 parts by million), and a support comprising alumina (paragraphs [0019]-[0022]). Oleck teaches that an effective amount of platinum added during the impregnation step is an amount approximately equal to the platinum content of the initial catalyst. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate the catalyst of Voskoboynikov in view of Oleck to form a catalyst with the same amounts of each component as the fresh catalyst of Voskoboynikov, because Voskoboynikov teaches that the catalyst with these components in the recited amounts is an effective dehydrogenation catalyst. The range of the platinum overlaps the ranges of 1 to 500 parts per million, 40 to 400 parts per million, and 150 to 300 parts per million of instant claims 1, 2, and 3, and the range of the gallium overlaps the range of 0.2 to 20 wt% of instant claim 1. When the platinum is included in an amount of 0.01 wt%, this gives a ratio of platinum to gallium of 1:500 to 1:10, which is within the range of 1:20000 to 1:4 of instant claim 1, the range of 1:500 to 1:5 of instant claim 2, and overlaps the range of 3:400 to 3:80 of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Voskoboynikov in view of Oleck does not specifically teach the platinum retention of the regenerated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium in similar amounts to the claimed amounts, and also teaches similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting platinum retention greater than or equal to the platinum retention of a fresh dehydrogenation catalyst when each is used in the same or otherwise identical process as claimed, absent any evidence to the contrary.
With regard to claim 4, Voskoboynikov in view of Oleck does not specifically teach that the rejuvenated catalyst exhibits a propane dehydrogenation activity that is at least 2% absolute propane conversion greater than the at least partially deactivated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium and similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting propane dehydrogenation activity of at least 2% absolute propane conversion greater than or equal to the at least partially deactivated dehydrogenation catalyst as claimed, absent any evidence to the contrary.
	With regard to claim 9, Voskoboynikov teaches the method of dehydrogenation above, where the catalyst comprising platinum and gallium is reacted with an alkane or alkylaromatic hydrocarbon and becomes deactivated (paragraphs [0039], [0050]). Voskoboynikov does not explicitly teach that the gallium content of the deactivated catalyst is approximately equal to the gallium content of the fresh catalyst. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the deactivated catalyst of Voskoboynikov has an amount of gallium which is approximately equal to the amount of gallium of the fresh catalyst, absent any evidence to the contrary.
	With regard to claim 10, Oleck teaches that the catalyst after rejuvenation is dried and calcined at a temperature range of 400 to 1200°F (204.4 to 649°C) (column 3, lines 15-16). This overlaps the range of 600 to 800°C of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772